Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	Claims 1-10 are presented for examination.

Drawings
2.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “3D laser scanner” in Claim 2 and “processing unit” and “section fitting unit” in Claim 10 must be shown or the feature(s) canceled from the claim(s).  Also “central axis of the tunnel of the tunnel point cloud” (Claim 1 and 3-4) , “central axis of the cylinder” (Claim 3),  “direction of the central axis {right arrow over (τ)}(A, B, C) ” (Claim 3-4),  “ normal vector direction {right arrow over (n)}(A, B, C) ” (Claim 4), “plane Γ ” (Claim 4), “point cloud P” (Claim 6), “point cloud Q” (Claim 6), “center O of the section” (Claim 5-6) must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

3.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: S1-S6.	  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
4.	Claims 1, 5, 6, 9, and 10 are objected to because of the following informalities:
As per Claim 1, it recites the limitation “section convergence” in the step of S6 which would be better as “the tunnel section convergence”.
As per Claim 1, it recites the limitation “centers and radii of the outline circles on both sides of the section” in the step of S6 which would be better as “the centers and radii of the two outline circles on both sides of the section of the tunnel point cloud”.  
As per Claim 5, it recites the limitation “RANSAC” in line 2 which would be better as “Random Sample Consensus (RANSAC)”.
As per Claim 6, it recites the limitation “RANSAC” in the step of S52 which would be better as “Random Sample Consensus (RANSAC)”. Further it recites the limitation “the center O of the section” in line 3 which would be better as “a center O of the section” to avoid a possible antecedent basis issue.
As per Claim 9 and 10, they are directed to a device which fails to further limit the independent claim 1 which is a "method".
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

5.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a data acquisition module”, “a section extraction module”, and “a section convergence analysis module” in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


6.	Claims 5 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per Claim 5, it recites the limitation “the outline circle of the tunnel section” in line 2 which is unclear what the limitation refers. Claim 1 recites the “two outline circles”. Is it the outline circle on the left side or the outline circle on the right side?
As per Claim 5, it recites the limitation “the center of the outline circle of the tunnel section” in line 3 which is unclear what the limitation refers. Claim 1 recites the “two outline circles”. Is it center of the outline circle on the left side or the outline circle on the right side?
As per Claim 8, it recites the limitation "the convergence threshold" in the step of S63.  There is insufficient antecedent basis for this limitation in the claim.

7.	Claim limitation “a processing unit” and “a section fitting unit” in line 10 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. There is insufficient disclosure of the corresponding structure, material, or acts for performing the entire claimed function or there is no clear linkage between the structure, material, or acts and the function.  For example, the disclosure is devoid of any structure that performs the function in the claim.
Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


8.	Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
 (Step 1) The claim 1-10 recites steps or acts including carrying out analysis of section convergence according to centers and radii of the outline circles on both sides of the section, which is one of the statutory categories of invention.
(Step 2A – Prong One) The claim 1 recites:
S2, fitting a cylinder based on the 3D point cloud of the tunnel structure to obtain a central axis of tunnel point cloud (under its broadest reasonable interpretation, mathematical concept); 
S3, constructing a plane based on the central axis of the tunnel point cloud and a given point, and intercepting a section of the tunnel point cloud based on the plane (under its broadest reasonable interpretation, mathematical concept); 
S4, determining a center of the section of the tunnel point cloud (under its broadest reasonable interpretation, mathematical concept); 
S5, extracting outline point clouds at a fixed angle range on a left side and a right side of the section based on the center of the section of the tunnel point cloud (under its broadest reasonable interpretation, mathematical concept), and performing circle fitting on the outline point clouds respectively to obtain two outline circles (under its broadest reasonable interpretation, mathematical concept); and 
S6, carrying out analysis of section convergence according to centers and radii of the outline circles on both sides of the section (under its broadest reasonable interpretation, mathematical concept).
Further the limitation dependent claims, under its broadest reasonable interpretation, is the abstract idea of mathematical concepts, more particularly mathematical calculations.
Therefore, the limitations, under its broadest reasonable interpretation, are the abstract idea of mathematical concepts, more particularly mathematical calculations.
(Step 2A – Prong Two: integration into practical application) This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements “device” (Claim 9 and 10); “a data acquisition module”, “a section extraction module”, and “a section convergence analysis module” (Claim 9); “a processing unit” and “a section fitting unit” (Claim 10) which are recited at high level generality and recited so generally that they represent more than mere instruction to apply the judicial exception on a computing device, such as computer (see MPEP 2106.05(f)). The limitation can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computing device, such as computer (see MPEP 2106.05(d)). Further Claim 1 recites the limitation “obtaining a three-dimensional (3D) point cloud of a tunnel structure” which is an insignificant extra-solution activity because it is a mere nominal or tangential addition to the claim, amounts to mere data gathering (see MPEP 2106.05(g)).  Further Claim 2 recites the limitation “3D laser scanner” which is an insignificant extra-solution activity because it is a mere nominal or tangential addition to the claim, amounts to mere data gathering (see MPEP 2106.05(g)). These additional elements do not integrate analysis of tunnel section convergence into a practical application because they do no more than implement the analysis of tunnel section on a computing device, such as computer which merely uses a computing device as a tool to perform an abstract idea.
(Step 2B - inventive concept) The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements “device” (Claim 9 and 10); “a data acquisition module”, “a section extraction module”, and “a section convergence analysis module” (Claim 9); “a processing unit” and “a section fitting unit” (Claim 10) amount to no more than mere instruction to apply the exception using generic computer components. Further the addition element “3D laser scanner” (Claim 2) is an insignificant extra-solution activity because it is a mere nominal or tangential addition to the claim, amounts to mere data gathering (see MPEP 2106.05(g)). 
Further dependent claims 2-10 recite:
(claim 2) wherein in step S1, the tunnel is scanned by a 3D laser scanner to obtain the 3D point cloud of the tunnel structure.
(claim 3) wherein the step S2 comprises: 
S21, fitting a cylindrical outline of the tunnel point cloud based on the 3D point cloud of the tunnel structure using Gaussian mapping method (mathematical concepts); and 
S22, defining a central axis of the cylinder as the central axis of the tunnel point cloud, and defining a direction vector of the central axis of the tunnel point cloud as {right arrow over (τ)}(A, B, C) (mathematical concepts).
(claim 4) wherein the step S3 comprises: 
S31, taking a direction of the central axis {right arrow over (τ)}(A, B, C) as a normal vector direction {right arrow over (n)}(A, B, C) based on the central axis of the tunnel point cloud (mathematical concepts); wherein A, B, and C are components of {right arrow over (n)} vector in x, y and z axis in an xyz space coordinate system, which are the same as A, B and C in {right arrow over (τ)}(A, B, C) (mathematical concepts); 
S32, giving a point S(x.sub.0, y.sub.0, z.sub.0) in the tunnel point cloud and a known normal vector {right arrow over (n)}(A, B, C) to determine a plane Γ according to a plane parameter equation  (mathematical concepts) shown as follows:
A(x−x.sub.0)+B(y−y.sub.0)+C(z−z.sub.0)=0; wherein A, B, and C are the components of normal vector {right arrow over (n)}(A, B, C) of the plane Γ in x, y and z axis, and (x, y, z) indicates a coordinate of any point on the plane Γ in the xyz space coordinate system; and the plane Γ is perpendicular to the central axis of the tunnel point cloud (mathematical concepts); and 
S33: intercepting the section of the tunnel point cloud based on the plane Γ to obtain a point cloud of tunnel section (mathematical concepts).
	(claim 5) wherein the step S4 comprises: 
preliminarily fitting the outline circle of the tunnel section by RANSAC circle fitting method based on the point cloud of tunnel section (mathematical concepts), and taking the center of the outline circle of the tunnel section as a center O of the tunnel section (mathematical concepts).
(claim 6) wherein the step S5 comprises: 
S51, extracting outline point cloud P and outline point cloud Q at a preset angle range on the left side and the right side of the section based on the center O of the section (mathematical concepts); and 
S52, performing circle fitting on the outline point cloud P and the outline point cloud Q respectively to obtain two outline circles by RANSAC circle fitting method, where the centers of the two outline circles are c.sub.1 and c.sub.2, and the radii of the two outline circles are r.sub.1 and r.sub.2 (mathematical concepts).
(claim 7) wherein the preset angle range 30°-60° (mathematical concepts).
(claim 8) wherein the step S6 comprises: 
S61, supposing the centers of the two outline circles c.sub.1 and c.sub.2 each having radius of r.sub.1 and r.sub.2 (mathematical concepts); 
S62, calculating tunnel section convergence analysis results d based on coordinates of the centers and radii of the two outline circles using following tunnel section convergence formula:
d=|c.sub.1.x−c.sub.2.x|+r.sub.1+r.sub.2; where c.sub.1.x is a coordinate of the center c.sub.1 along an x axis, and c.sub.2.x is a coordinate of the center c.sub.2 along the x axis (mathematical concepts); and 
	S63, comparing and analyzing the tunnel section convergence analysis results with the convergence threshold (mathematical concepts).
	(claim 9) a data acquisition module configured to acquire the 3D point cloud of the tunnel structure (insignificant extra-solution activity - data gathering); 
a section extraction module configured to intercept a section of the tunnel point cloud based on the 3D point cloud of the tunnel structure (mathematical concepts); and 
a section convergence analysis module configured to calculate the section convergence of the tunnel point cloud and analyze the convergence results (mathematical concepts).
(claim 10) a preprocessing unit configured to: fit the tunnel point cloud into a cylinder using Gaussian mapping and obtain the central axis of the tunnel point cloud (mathematical concepts), and determine the plane based on the central axis and the given point and intercept the section of the tunnel point cloud based on the plane (mathematical concepts); and 
a section fitting unit configured to: preliminarily fit the point cloud of tunnel section into outline circle of the section (mathematical concepts), determine the center of the section, extract outline point clouds at the fixed angle range on the left side and the right side of the section based on the center of the section (mathematical concepts), and perform circle fitting on the outline point clouds respectively to obtain two outline circles, and record the radii and centers of the two outline circles (mathematical concepts).
Considering the claim both individually and in combination, there is no element or combination of elements recited contains any “inventive concept” or adds “significantly more” to transform the abstract concept into a patent-eligible application.

Allowable Subject Matter
9. 	Claim 1-10 are allowed.
10.	The following is an examiner’s statement of reasons for allowance: 
While Xie et al. (“Development of a 3D modeling algorithm for tunnel deformation monitoring based on terrestrial laser scanning”) teaches a method for rapid analysis of tunnel section convergence, including obtaining a three-dimensional (3D) point cloud of a tunnel structure, fitting a cylinder based on the 3D point cloud of the tunnel structure to obtain a central axis of tunnel point cloud, constructing a plane based on the central axis of the tunnel point cloud and a given point, and intercepting a section of the tunnel point cloud based on the plane, determining a center of the section of the tunnel point cloud, extracting outline point clouds at a fixed angle on a left side and a right side of the section based on the center of the section of the tunnel point cloud, and performing fitting on the outline point clouds, and carrying out analysis of section convergence according to centers and radii of the outline circles on both sides of the section, 
Sun et al. (Cross-Section Deformation Analysis and Visualization of Shield Tunnel Based on Mobile Tunnel Monitoring System) teaches a method for rapid analysis of tunnel section convergence, including obtaining a three-dimensional (3D) point cloud of a tunnel structure, fitting a cylinder based on the 3D point cloud of the tunnel structure to obtain a central axis of tunnel point cloud, constructing a plane based on the central axis of the tunnel point cloud and a given point, and intercepting a section of the tunnel point cloud based on the plane, determining a center of the section of the tunnel point cloud, extracting outline point clouds at a fixed angle of the section based on the center of the section of the tunnel point cloud, and performing circle fitting on the outline point clouds, and carrying out analysis of section convergence according to centers and radii of the outline circles on both sides of the section, 
none of the prior art of record discloses a method for analysis of tunnel section, including:
(Claim 1) “extracting outline point clouds at a fixed angle range on a left side and a right side of the section based on the center of the section of the tunnel point cloud, and performing circle fitting on the outline point clouds respectively to obtain two outline circles;”.



Conclusion
11.  	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Nurunnabi et al. (“Robust cylinder fitting in laser scanning point cloud data”) discloses a method for rapid analysis of tunnel section convergence using cylinder fitting.
	Cao et al. (“A Flexible Architecture for Extracting Metro Tunnel Cross Sections from Terrestrial Laser Scanning Point Clouds”) discloses tunnel central axis extraction and cross section determination using Random Sample Consensus (RANSAC) tunnel axis segmentation
Algorithm.
Fu et al. (US 20110304619 A1) teaches primitive quadric surface from 3D point cloud data extraction using Gaussian mapping method and axis approximation using torus fitting which uses a circle around an axis coplanar with the circle.

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNHEE KIM whose telephone number is (571)272-2164. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571)272-2279. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EUNHEE KIM
Primary Examiner
Art Unit 2146



/EUNHEE KIM/Primary Examiner, Art Unit 2146